Citation Nr: 1704379	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to May 2007, including service in the Persian Gulf War, and was awarded the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. Social Security Administration (SSA) records related to the claimed disability are also attached to the electronic file.

Here, the RO last denied service connection for fibromyalgia in May 2010.  The Veteran was notified of the decision, and filed a Notice of Disagreement that same month. VA issued a Statement of the Case (SOC) in April 2013, and a substantive appeal was submitted that same month.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service-connection for fibromyalgia.  The medical evidence of record reflects that the Veteran was first diagnosed with fibromyalgia since January 2010, over two years after his active service ended.

By rating action in August 2008, service connection was granted for decompression sickness episode (claimed as status post bends with groin numbness), also claimed as musculoskeletal pain, with a compensable rating of 20 percent. This disability was characterized under diagnostic codes (DC) 5011, caisson disease, i.e., decompression sickness, and 5003, degenerative arthritis. 38 C.F.R. § 4.71a.  The rating code sheet associated with the rating decision indicated that service connection is not in effect for musculoskeletal pain under DC 5025, which is the diagnostic code for fibromyalgia (fibrositis, primary fibromyalgia syndrome). This DC for fibromyalgia requires widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms. 

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, as indicated on his DD-214, and thus service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

The record includes an April 2010 VA examination that included an opinion regarding fibromyalgia.  The examiner concluded that fibromyalgia is not caused by or is a result of service.  It was indicated that the fibromyalgia diagnosis was made 3 years after the service and there was no objective evidence of tender points symmetric distribution or other sufficient additional finding (like IBS depression sleep disturbance) noted during the service.  An August 2012 VA examination report noted the diagnosis of fibromyalgia and referenced the April 2010 VA opinion.  No further opinion regarding fibromyalgia was indicated on that report.  

In the November 2016 Informal Hearing Presentation, the Veteran's representative argued that an additional opinion should be obtained to address whether the nature and likely etiology of the Veteran's fibromyalgia on a direct as well as on a secondary basis.

The Board finds that an additional examination is needed to address whether the currently diagnosed fibromyalgia and related symptoms are a manifestation of a medically unexplained chronic multisymptom illness or secondary to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.

2. Contact the Veteran and request that he identify or submit any pertinent private treatment records not previously identified or obtained. Attempt to obtain any records appropriately identified. 

3. After undertaking the development listed above to the extent possible, schedule the Veteran for the appropriate VA to determine the nature and etiology of the Veteran's diagnosed fibromyalgia disability. The electronic claims file must be made available to and reviewed by the examiner. All necessary testing should be conducted and the results recorded in the report. 

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the most likely etiology of the Veteran's reported fibromyalgia and related symptoms, to include as caused or aggravated by his service-connected disabilities, or as part of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317. 

The examiner must discuss any reports of continuity of symptoms since service.  The examiner should set forth the following opinions:

a. If there are known diagnostic entities, to include fibromyalgia, to which the Veteran's complaints are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability had its onset in service or is otherwise related to active service. 

b. If any symptoms related to the Veteran's claimed fibromyalgia cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service. 

c.  Whether it is it at least as likely as not (a 50 percent or greater probability ) that fibromyalgia is caused or aggravated by a service-connected disability.  The term aggravation means a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.

As part of the examination and the opinion, attention is invited to the Veteran's service treatment records involving a diving accident in April 1994, with subsequent treatments in May, June, and December 1994; decompression sickness treatment relating to diving activities in May 1995.

A rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals





